The decision of this court rendered August 27,1975 is hereby withdrawn and vacated. Inadvertently it (including the title of the proceeding as set forth therein) did not reflect that the petition also sought to validate petitions designating the petitioners and that the petitioners had cross-appealed. The following is the corrected decision of this court: In a proceeding (1) to invalidate petitions designating appellants-respondents as candidates in the Republican Party primary election to be held on September 9,1975, for the party positions of county committeeperson in each of the 60th, 61st and 62nd Assembly Districts, Richmond County, and (2) to validate petitions designating respondents-appellants as such candidates, these are cross appeals from a judgment of the Supreme Court, Richmond County, dated August 18,1975. Judgment affirmed insofar as appealed from, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.